 Fill in this information to identify the case:

 Debtor 1          Wendia   Louise Lang
                   __________________________________________________________________

 Debtor 2              ________________________________________________________________
 (Spouse, if filing)

 United States Bankruptcy Court for the: ______________________
                                         Northern                           CA
                                                                District of __________
                                                                            (State)
 Case number           19-41637
                       ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


                   Beal Bank
 Name of creditor: _______________________________________                                                          4-1
                                                                                        Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                                 Date of payment change:
 identify the debtor’s account:                         3805____ ____ ____
                                                        ____                            Must be at least 21 days after date       07/01/21
                                                                                                                                  ____/____/_____
                                                                                        of this notice


                                                                                        New total payment:                           1,433.78
                                                                                                                                  $ ____________
                                                                                        Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
          No
      x
          Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                                             411.95
                   Current escrow payment: $ _______________                          New escrow payment:           544.55
                                                                                                                  $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      X
          No
          Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:       _______________%                      New interest rate:          _______________%

                   Current principal and interest payment: $ _______________          New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      x
          No
          Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                        New mortgage payment: $ _______________



          Case: 19-41637                 Doc#       Filed: 06/09/21         Entered: 06/09/21 09:02:12                        Page 1 of 6
Part 4:        Sign Here


The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

        I am the creditor.

    
    X    I am the creditor’s authorized
                             xxxxxxxxxxxagent.      Attorney

I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.



8_____________________________________________________________
   /s/ Bonni S. Mantovani
   Signature
                                                                                  Date    06 08 2021
                                                                                          ____/_____/________




Print:            Bonni S. Mantovani
                 _________________________________________________________        Title   Attorney
                                                                                          ___________________________
                 First Name                 Middle Name    Last Name



Company          Prober & Raphael, A Law Corporation
                 _________________________________________________________



Address
                 20750   Ventura Boulevard, Suite 100
                 _________________________________________________________
                 Number            Street

                  Woodland Hills               CA          91364
                 ___________________________________________________
                 City                                      State       ZIP Code



Contact phone     (818) 227-0100
                 (______) _____– _________                                               Email: cmartin@pralc.com
                                                                                  Email ________________________




         Case: 19-41637           Doc#              Filed: 06/09/21      Entered: 06/09/21 09:02:12                Page 2 of 6
              MGC Mortgage, Inc.                                                                         ANTICIPATED ESCROW ACCOUNT DISBURSEMENTS
                                                                                                           COUNTY TAX                                            $3,902.04
              1 Corporate Drive, Suite 360
                                                                                                           HAZARD INS                                            $1,655.62
              Lake Zurich, IL 60047-8945
                                                                                                           Total                                                 $5,557.66
   




              ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT
              AND CHANGE OF PAYMENT NOTICE PREPARED FOR
              ACCOUNT NUMBER REDACTED
              ESCROW ANALYSIS DATE: 05/18/2021
                                                                                                                      NEW PAYMENT IS AS FOLLOWS:
                                                                                                                      Principal and Interest                          $889.23
   REDACTED                                                                                                           Required Escrow Payment                         $463.14
 




                                                                                                                      Shortage/Surplus Spread                          $81.41
         Wendia L Lang                                                                                                Optional Coverages
         Estate Of Louise Younger                                                                                     Buydown or Assistance Payments
         684 Nevada St                                                                                                Other
         Oakland, CA 94603-2218
REDACTED
                                                                                                                      Total Payment                               $1,433.78
                                                                                                                      New Payment Effective Date:                07/01/2021

            MGC Mortgage, Inc. has completed an analysis of your escrow account, and has adjusted your mortgage payment to reflect
            changes in your real estate taxes or property insurance. The escrow items to be disbursed from your account over the next
            twelve months are itemized above.

                                                           ESCROW ACCOUNT PROJECTION FOR THE COMING YEAR

            The following estimate of activity in your escrow account from 07/2021 through 06/2022 is provided for your information. All
            payments we anticipate receiving as well as disbursements we anticipate making on your behalf are included, along with the
            Projected Escrow Account Balance, derived by carrying forward your current actual escrow balance. The Required Escrow
            Account balance displays the amount actually required to be on hand as specified by Federal law, State law and your
            mortgage documents, and may include a cushion of up to 1/6th of your Annual Disbursements. Please retain this statement
            for comparison with the actual activity in your account at the end of the next escrow account computation year.
            If your loan is other than a Fixed Rate mortgage your Monthly Principal and Interest payment(s) may change.

                 PAYMENTS TO                                      PAYMENTS FROM                                                                  ESCROW ACCOUNT
               ESCROW ACCOUNT         ------------------------   ESCROW ACCOUNT     -------------------------------------------------------          BALANCE
                                             MIP/PMI                 TAXES    FLOOD             HAZ. INS.                 SPECIAL             PROJECTED    REQUIRED
            MONTH
            STARTING BAL                                                                                                                         $740.87    $1,852.54
            JUL             $463.14                                                                                                             $1,204.01   $2,315.68
            AUG             $463.14                                                                                                             $1,667.15   $2,778.82
            SEP             $463.14                                                                                                             $2,130.29   $3,241.96
            OCT             $463.14                                                                                                             $2,593.43   $3,705.10
            NOV             $463.14                                 $1,951.02                                                                   $1,105.55   $2,217.22
            DEC             $463.14                                                                                                             $1,568.69   $2,680.36
            JAN             $463.14                                                                                                             $2,031.83   $3,143.50
            FEB             $463.14                                                                                                             $2,494.97   $3,606.64
            MAR             $463.14                                 $1,951.02                              $1,655.62                             $648.53-     $463.14 *
            APR             $463.14                                                                                                              $185.39-     $926.28
            MAY             $463.14                                                                                                               $277.75   $1,389.42
            JUN             $463.14                                                                                                               $740.89   $1,852.56
            Total                                                   $3,902.04                              $1,655.62

            *Indicates your projected low point of $648.53-. Your required reserve balance is $463.14. The difference between the
            projected low point and required reserve balance is $976.88. This is your shortage. Your escrow shortage has been spread
            over a 12 month period, which may result in an increase in your payment.

            If you have questions regarding this analysis, please write our Customer Service Department at MGC Mortgage, Inc., 1
            Corporate Drive, Suite 360, Lake Zurich, IL 60047-8945 or call toll free 1-877-471-7888, Monday through Friday, 8:00 am to 5:00
            pm, CST.




THIS DOCUMENT IS AN ATTEMPT TO COLLECT
A DEBT, AND ANY INFORMATION OBTAINED
WILL BE USED FOR THAT PURPOSE. IF YOU
ARE IN BANKRUPTCY OR HAVE BEEN
DISCHARGED IN BANKRUPTCY, THIS LETTER IS
FOR INFORMATIONAL PURPOSES ONLY AND
DOES NOT CONSTITUTE A DEMAND FOR
PAYMENT IN VIOLATION OF THE AUTOMATIC
STAY OR THE DISCHARGE INJUNCTION OR AN
ATTEMPT TO RECOVER ALL OR ANY PORTION
OF THE DEBT FROM YOU PERSONALLY.




               Case: 19-41637                       Doc#               Filed: 06/09/21                        Entered: 06/09/21 09:02:12                     Page 3 of 6
                           ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT - ACCOUNT HISTORY

                          REDACTED
        Account Number:                                                    Name: Wendia L Lang

        This is a statement of actual activity in your escrow account from 07/2020 through 06/2021. Last year's projections are
        next to the actual activity. Your mortgage payment for the past year was $1,283.91 of which $889.23 was for principal
 



        and interest and $394.68 went into your escrow account. An asterisk(*) indicates a difference from a previous estimate
        either in the date or the amount. A 'Y' indicates a projected disbursement or payment.


                 PAYMENTS TO ESC. ACCT.          PAYMENTS FROM ESC. ACCT.                          ESCROW BAL. COMPARISON
                  PROJECTED    ACTUAL             PROJECTED     ACTUAL            DESCRIPTION       PROJECTED    ACTUAL
        MONTH
        STARTING BAL                                                                                   $1,608.30      $7,645.02-
        JUL          $402.08    $1,056.32 *                                                            $2,010.38      $6,588.70-





        AUG          $402.08              *                                                            $2,412.46      $6,588.70-
        SEP          $402.08              *                                                            $2,814.54      $6,588.70-
        OCT          $402.08    $1,584.48 *                                                            $3,216.62      $5,004.22-
        NOV          $402.08              *           $1,657.94    $1,951.02 *     COUNTY TAX          $1,960.76      $6,955.24-
        DEC          $402.08      $528.16 *                                                            $2,362.84      $6,427.08-
        JAN          $402.08    $1,489.71 *                                                            $2,764.92      $4,937.37-
        FEB          $402.08      $394.68 *                                                            $3,167.00      $4,542.69-
        MAR          $402.08      $789.36 *           $1,657.94    $1,951.02 *     COUNTY TAX          $1,911.14      $5,704.35-
        MAR                                           $1,509.06    $1,655.62 *      HOME INS             $402.08      $7,359.97-
        APR          $402.08      $789.36 *                                                              $804.16      $6,570.61-
        MAY          $402.08    $6,899.53 *Y                                                           $1,206.24        $328.92
        JUN          $402.08      $411.95 *Y                                                           $1,608.32        $740.87
        Total      $4,824.96   $13,943.55             $4,824.94    $5,557.66

        OVER THIS PERIOD, AN ADDITIONAL $0.00 WAS DEPOSITED INTO YOUR ESCROW ACCOUNT FOR INTEREST ON
        ESCROW.

        Last year, we anticipated that payments from your escrow account would be made during this period equaling
        $4,824.94. Under Federal Law, your lowest balance should not have exceeded $804.16 or 1/6TH of anticipated
        payments from the account, unless your mortgage contract or state law specified a lower amount. Under your
        mortgage contract and/or state law, your lowest balance should not have exceeded $402.08.




         Case: 19-41637             Doc#        Filed: 06/09/21          Entered: 06/09/21 09:02:12                 Page 4 of 6
                                          SPECIAL NOTICE

   THE FOLLOWING NOTICE IS GIVEN TO YOU IN THE EVENT THAT THE
FEDERAL FAIR DEBT COLLECTIONS ACT APPLIES TO THIS COMMUNICATION.


   The following statement provides you with notice of certain rights which you may have by law.
Nothing in this statement modifies or changes the hearing date or response time specified in the

attached documents or your need to take legal action to protect your rights in this matter. No
provision of the following statement modifies or removes your need to comply with local rules

concerning the attached documents.

                                    CONSUMER DISCLOSURE
   This communication is made in an attempt to collect on a debt or judgment and any information
obtained will be used for that purpose. Please be advised that if you notify Prober and Raphael

within 30 days that all or a part of your obligation or judgment is disputed, then Prober and Raphael

will mail to you a written verification of the obligations or judgment and the amounts owed to

Beal Bank




. In addition and upon your request within 30 days, you will be provided with the name and address

of the original creditor, if different from the current creditor.




 Case: 19-41637         Doc#      Filed: 06/09/21      Entered: 06/09/21 09:02:12     Page 5 of 6
                                       PROOF OF SERVICE

                    STATE OF CALIFORNIA, COUNTY OF LOS ANGELES:


       I,     Tina Gaboyan                     , certify that I am a resident of the County aforesaid; I

am over the age of 18 years and not a party to the within action; my business address is 20750

Ventura Boulevard, Suite 100, Woodland Hills, California 91364.

       On           06/09/21                          , I served the within NOTICE OF PAYMENT

CHANGE on all interested parties in this proceeding by placing true and correct copy thereof

enclosed in a sealed envelope with postage prepaid in the United States Mail at Woodland Hills,

California, addressed as follows:
 Wendia Louise Lang
 684 Nevada Street
 Oakland, CA 94603
 Debtor in Pro Se

 Martha G. Bronitsky
 P.O. Box 5004
 Hayward, CA 94540
 Chapter 13 Trustee




       I declare that I am employed in the office of a member of the Bar at whose direction this

service was made.

       I certify under penalty of perjury that the foregoing is true and correct.

        Executed on         06/09/21                          at Woodland Hills, California.


                                                                 /s/ Tina Gaboyan




 Case: 19-41637        Doc#     Filed: 06/09/21      Entered: 06/09/21 09:02:12         Page 6 of 6
